Citation Nr: 9909437	
Decision Date: 04/05/99    Archive Date: 04/16/99

DOCKET NO.  95-27 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran served on active duty from October 1941 to 
December 1945.  

When this matter was last before the Board of Veterans' 
Appeals (the Board) in May 1997, it was remanded to the 
Department of Veterans Affairs (VA) Seattle, Washington, 
Regional Office (RO) for additional development.  Following 
the completion of that development, a supplemental statement 
of the case was issued in October 1998, and the case was 
subsequently returned to the Board for further appellate 
review. 


FINDINGS OF FACT

There is no competent medical evidence documenting the 
existence of a current psychiatric disorder.


CONCLUSION OF LAW

The veteran's claim of service connection for an acquired 
psychiatric disorder is not well grounded.  38 U.S.C.A. § 
5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110 (West 1991).  Service connection may also 
be granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (1998). 

In general, in any claim for benefits, the initial question 
before the Board is whether the veteran has met his burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that his claim is well grounded.  
38 U.S.C.A. § 5107(a).  The U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) has set forth the 
parameters of what constitutes a well-grounded claim, i.e., a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
section 5107(a).  See Epps v. Gober, No. 97-7014 (Fed. Cir. 
Oct. 7, 1997).

More specifically, the Federal Circuit has held that in order 
for a claim to be well grounded, there must be (1) a medical 
diagnosis of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service disease or injury and the 
current disability.  Id.  

Although the claim need not be conclusive, it must be 
accompanied by evidence.  The VA benefits system requires 
more than just an allegation; a claimant must submit 
supporting evidence.  Furthermore, the evidence must 
"justify a belief by a fair and impartial individual" that 
the claim is plausible.  38 U.S.C.A. § 5107(a); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Lay assertions of medical 
causation or diagnosis cannot constitute competent evidence 
to render a claim well grounded under 38 U.S.C.A. § 5107(a) 
(West 1991).  

Factual Background

Review of the service medical records indicates that on the 
service entrance examination dated in October 1941, the 
veteran was found to be without defects.  In a May 1945 
physical examination of the veteran's nervous system, he was 
described as "very jittery."  In May 1945, the veteran was 
found to be disqualified from overseas duties due to 
"psychoneurosis."  The claims file does not contain any 
examination report upon which this diagnosis was based.  In 
July 1945, a treatment record indicated that the veteran was 
"[n]ervous in the service.  Worse in the guardhouse."  An 
elixir of "phenobarb" was prescribed and the veteran was 
returned to duty.  An undated treatment record noted that the 
veteran had always been nervous and was worse in the army.  
It referenced the diagnosis of psychoneurosis determined at 
Camp Phillips, Kansas.  No other psychiatric manifestations 
were noted.  The veteran's discharge examination dated in 
November 1945 indicated that the veteran had a normal 
psychiatric diagnosis.  

Review of the veteran's post-service private and VA medical 
treatment records fail to disclose the diagnosis of a 
psychiatric disorder.  

In September 1994, the veteran submitted a statement 
indicating that he had an appointment at the VA Mental Health 
Clinic in Seattle.  The veteran reported that the doctor who 
had examined him would send a copy of the examination report.  
Included with the statement was VA correspondence indicating 
that the veteran had an appointment on May 10, 1993 at "MHC 
ANDERSON - INDV. Clinic."  Pursuant to the Board's May 1997 
remand, the RO attempted to obtain a copy of that report, but 
was unsuccessful.  

In May 1996, the veteran appeared for a hearing before a 
hearing officer at the VA Seattle, Washington, Regional 
Office (RO).  The veteran testified that he was sent to see a 
psychiatrist while stationed at Camp Phillips.  He was 
examined for approximately thirty to forty minutes.  He 
testified further that shortly after this examination, the 
veteran was put on limited duty and transferred to a casual 
outfit at Camp Whiteside.  The veteran stated that a 
psychiatrist at Shepherd Field also saw him.  He testified 
that he did not seek medical help after service for his 
mental problems due to fiscal constraints.  He reported that 
in 1993 a VA psychiatrist saw him after a referral by a 
doctor who was treating the veteran's diabetes.  At that 
time, the veteran requested tranquilizers and was refused.  
He stated that the VA doctor offered counseling sessions to 
the veteran but he declined as he decided that it would not 
do him any good at his age.  

In May 1996, the RO requested outpatient treatment records 
from January 1992 for mental health care from the VAMC 
Seattle.  Later the same month, treatment records were 
received from "Seattle VAMC (663)".  The records did not 
pertain to treatment for any mental disorders.  A February 
1992 record did contain the notation that the veteran had 
occasional shakiness and tremulousness in the evening which 
when actively working in the yard, relieved by a candy bar or 
sandwich.  The records did not contain any information 
regarding a May 10, 1993 appointment at the Mental Health 
Clinic.  There was no notation that the veteran had missed an 
appointment.  

Pursuant to the Board's May 1997 remand, the veteran was 
provided a psychiatric examination for compensation and 
pension purposes in November 1997.  The report of that 
examination noted that the veteran's chief complaint was that 
he has had "a nervous disorder."  The report stated that 
the examiner had been able to "carefully review the 
veteran's c-file and also his medical records from the VA."  
The report provided a detailed history, that included 
descriptions of the veteran's pre-service, in-service, and 
post-service activities and experiences.  Following a 
description of the results of the examination, the report 
stated that "the examiner does not feel that the veteran 
suffers from any psychiatric disorder at this time."  The 
examiner explained that it is "is not clear, what, if any 
psychiatric disorder [the veteran] may have had when he was 
in the military."  The examiner explained further that 
"there was a diagnosis made of psychoneurosis [in the 
military] but there is no written justification for this 
diagnosis."  The diagnosis on axis I was "Alcohol abuse.  
Full, sustained remission."  

In July 1997, the veteran's sister and the veteran's niece 
each submitted a letter that described one of the veteran's 
early childhood experiences of being bitten by a snake, and 
the relationship of that experience to his nervousness in 
service.  They opined that these experiences have added to 
and exacerbated the veteran's tendency to a nervous state of 
mind, and that the veteran should receive VA benefits for a 
nervous condition on that basis.  

Analysis

The veteran has claimed entitlement to service connection for 
an acquired psychiatric disorder.  It is his primary 
contention that he was treated for a nervous disorder during 
service, that he had recurrent problems with nervousness 
subsequent to service, and that he has a current psychiatric 
disorder that is directly related to the problems that he 
experienced in service.  He argues that service connection 
should be established on that basis.  

The veteran must satisfy as to his claim all three elements 
noted above if that claim is to be well grounded.  The first 
element that must be satisfied is competent medical evidence 
of a current disability in the form of a medical diagnosis.

In this case, although the veteran has complained that he had 
a nervous or psychiatric disorder in the past, and argues 
that he currently has such a disorder, the record fails to 
reveal the existence of a current psychiatric disorder.

The Board notes in passing that the May 1997 remand was 
issued for the purpose of assisting the veteran in the 
pursuit of certain pertinent medical records that had been 
specifically identified by the veteran and for the purpose of 
providing the veteran with a psychiatric examination that 
could potentially identify a current psychiatric disorder.  
Although the vast majority of the veteran's current treatment 
records were obtained and failed to disclose the diagnosis of 
a psychiatric disorder, one of the records that was being 
sought was never found despite the best efforts of the RO.  
More significantly, the very thorough VA psychiatric 
examination that was conducted in November 1997 failed to 
result in the diagnosis of a current psychiatric disorder.  

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  In other words, service 
connection is granted only for disability, not on the basis 
of the symptoms of a disability.  See 38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. § 3.303 (1998); Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).  In the absence of proof 
of a present disability there can be no valid claim.  Brammer 
at 225 (1992).  The Board recognizes that the veteran's 
sister and the veteran's niece have provided written 
statements in support of the veteran's claim for service 
connection for a psychiatric disorder.  As lay persons, 
however, they are not qualified to render a medical opinion 
as to diagnosis or causation and their statements cannot 
serve as competent medical evidence of a current diagnosis 
for purposes of establishing a well-grounded claim.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).

While the Board is sympathetic to the veteran's assertions 
that he currently has a psychiatric disorder that has yet to 
be identified, he also is not qualified to render a medical 
opinion and his statements cannot serve as competent medical 
evidence of a current diagnosis.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  

Notwithstanding, if the veteran is hereafter diagnosed as 
having a psychiatric disorder, he is free to resubmit his 
claim of service connection.  Until then, in the absence of 
competent medical evidence presently demonstrating a 
psychiatric disorder, the Board must conclude that the 
veteran has not met the initial burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that his claim of service connection for an 
acquired psychiatric disorder is well grounded, and the claim 
must thus be denied.  38 U.S.C.A. § 5107.  

Since the veteran has not satisfied the initial requisite for 
a well grounded claim, namely evidence of a current disorder, 
obviously, we do not reach the question of whether there is 
medical evidence of a nexus between an in-service disease or 
injury and any current disability.  In that regard, the 
veteran is advised that in order to present a well-grounded 
claim of service connection for an acquired psychiatric 
disorder, he must submit competent medical evidence showing 
he currently has such a disorder that is linked or related to 
service.  See 38 U.S.C.A. § 5103(a) (West 1991); Robinette v. 
Brown, 8 Vet. App. 69 (1995); Lathan v. Brown, 7 Vet. App. 
359, 365 (1995).  Since a well-grounded claim has not been 
submitted, the VA is not obligated by statute to assist the 
veteran in the development of facts pertinent to his claim of 
service connection for a psychiatric disorder.  38 U.S.C.A. § 
5107(a).


ORDER

Service connection for an acquired psychiatric disorder is 
denied.  




		
	Thomas J. Dannaher
	Member, Board of Veterans' Appeals



 
- 8 -


- 1 -


